UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. )* DERMISONICS, INC. (Name of Issuer) COMMON STOCK (Title of Class of Securities) 24983U104 (CUSIP Number) NEWPORT CAPITAL CORP. Rennweg 28, Zurich, Switzerland, CH-8001 Telephone: 011-41-795-986-147 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) July 9, 2007 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. SYMBOL *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1840440.1 1 CUSIP No.: 24983U104 Names of Reporting PersonsNEWPORT CAPITAL CORP. I.R.S. Identification Nos. of above persons (entities only). 1. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o Not applicable. 2. SEC Use Only: 3. Source of Funds (See Instruction): OO. 4. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e): o Not applicable. 5. Citizenship or Place of Organization: Belize. Number of Shares Beneficially by Owned by Each Reporting Person With: 7. Sole Voting Power: 11,582,998 shares.(1) 8. Shared Voting Power: None 9. Sole Dispositive Power: 11,582,998 shares.(1) 10. Shared Dispositive Power: None 11. Aggregate Amount Beneficially Owned by Each Reporting Person: 11,582,998 shares.(1) 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares (SeeInstructions): o Not applicable. 13. Percent of Class Represented by Amount in Row (11): 18.6%.(1), (2) 14. Type of Reporting Person (See Instructions): CO. Notes: (1) The filing of this statement by the Reporting Person shall not be construed as an admission that the Reporting Person is, for the purposes of Section 13(d) or 13(g) of the Act, the beneficial owner of any securities covered by the statements herein. (2) Based on 62,235,574 shares of common stock issued and outstanding as of August 28, 2007. 1840400.1 2 CUSIP No.: 24983U104 This statement on Schedule 13D is filed pursuant to Rule 13d-1(d) under the
